Per Curiam:
Under the facts found, this judgment is correct. The fire plugs were not put in under any contract which precluded the company from imposing reasonable charges for the use of the water. The fact that the borough was permitted' to use it gratuitously for several years did not make such permission ir revocable. The right to change the rates was expressly reserved by rule 13 of the company. The borough had knowledge of that right. It is a large stockholder in the company and is entitled to appoint one third of the managers thereof. This right it exercises annually. It was duly notified of the changes and of the annual rates imposed on it. The rate is not unreasonable. The borough has not abandoned the fire plugs, nor has it discontinued the use of the water by the fire companies whenever necessary. We concur in the conclusion of the court.
Judgment affirmed.